915 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas W. FURLOW, Jr., Plaintiff-Appellant,v.Martin J. SNIDER, Barbara Grisdale Taylor, Manis, Wilkinson,Snider & Goldsborough, Chartered, Jane R. Snider, Children'sPotential, Incorporated, Bruce C. Williams, Barbara M.Hantske, H. Erle Schafer, Defendants-Appellees,andBarbara T. Furlow, State of Maryland, Defendants.
No. 90-1782.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-89-2042-R)
Thomas W. Furlow, Jr., appellant pro se.
Alvin Ira Frederick, Eccleston & Wolf, Mark Herbert Kolman, Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Alexander Wright, Jr., James Goldsborough Klair, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas W. Furlow, Jr. appeals from the district court's order granting defendants' motion to dismiss his complaint filed pursuant to 42 U.S.C. Secs. 1983, 1985 and 18 U.S.C. Sec. 1961 et seq.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Furlow v. Snider, CA-89-2042-R (D.Md. May 4, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 This Court granted the stipulated dismissal of Barbara T. Furlow as an appellee